IN THE DISTRICT COURT OF APPEAL
                                 FIRST DISTRICT, STATE OF FLORIDA

ALLEN R. STEVER A/K/A            NOT FINAL UNTIL TIME EXPIRES TO
ALLEN ROBERT STEVER,             FILE MOTION FOR REHEARING AND
                                 DISPOSITION THEREOF IF FILED
      Appellant,
                                 CASE NO. 1D16-4726
v.

US BANK NATIONAL
ASSOCIATION AS LEGAL
TITLE TRUSTEE FOR
TRUMAN 2013 SC3 TITLE
TRUST; MORTGAGE
ELECTRONIC REGISTRATION
SYSTEMS, INC. AS NOMINEE
FOR COUNTRYWIDE HOME
LOANS, INC., MIN NO.
1000157-0005562565-7;
UNKNOWN TENANT NO. 1;
UNKNOWN TENANT NO. 2;
AND ALL UNKNOWN
PARTIES CLAIMING
INTERESTS BY, THROUGH,
UNDER OR AGAINST A
NAMED DEFENDANT TO
THIS ACTION, OR HAVING
OR CLAIMING TO HAVE ANY
RIGHT, TITLE OR INTEREST
IN THE PROPERTY HEREIN
DESCRIBED,

      Appellees.

_____________________________/

Opinion filed May 11, 2017.
An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Mitch Dever, Panama City Beach, for Appellant.

Roy A. Diaz and Adam A. Diaz of SHD Legal Group, P.A., Fort Lauderdale, for
Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.




                                       2